COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        In re Boy Scouts of America and Sam Houston Area Council
                            Boy Scouts of America

Appellate case number:      01-14-00653-CV

Trial court case number:    2013-02376

Trial court:                129th Judicial District Court of Harris County

        On August 6, 2014, relators, Boy Scouts of America (“BSA”) and Sam Houston
Area Council Boy Scouts of America (“SHAC”), filed a mandamus petition and motion
for emergency stay requesting that we stay the trial court’s July 28, 2014 order
compelling BSA and SHAC to produce the individuals listed in that order for depositions
on or before August 7, 2014. Accordingly, we ORDER that the depositions listed in the
trial court’s July 28, 2014 order in the above-referenced trial court case are stayed. See
TEX. R. APP. P. 52.10(b). This stay is effective until the case in this Court is finally
decided or the Court otherwise orders the stay lifted. Any party may file a motion for
reconsideration of the stay. See id. at 52.10(c).
        We further ORDER that the response to the mandamus petition by any real party
in interest, if any, shall be due within 7 days of the date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Chief Justice Sherry Radack
                   X Acting individually  Acting for the Court


Date: August 6, 2014